Citation Nr: 0006355	
Decision Date: 03/09/00    Archive Date: 03/17/00

DOCKET NO.  98-08 176	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD), due to nicotine dependence.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Grace Jivens-McRae, Counsel


INTRODUCTION

The veteran served on active duty from August 1954 to 
May 1959.  This appeal arises from a February 1998 rating 
decision of the Columbia, South Carolina, Department of 
Veterans Affairs (VA) Regional Office (RO), which denied 
service connection for COPD due to nicotine dependence and 
special monthly pension on account of the need for aid and 
attendance benefits.  By rating decision of December 1998, 
special monthly pension on account of the need for aid and 
attendance benefits was granted, effective November 1998.  
That issue is no longer on appeal and, therefore, is not 
reflected on the title page.  


REMAND

The veteran and his representative contend, in essence, that 
he warrants service connection for COPD due to nicotine 
dependence.  The veteran testified at a personal hearing 
before a hearing officer at the RO in November 1998.  At that 
hearing, the veteran testified that he first started smoking 
in 1955, in service, and that cigarettes were given to him in 
his C-rations and were passed out in service everywhere he 
went.  

A review of the claims file reveals that the veteran's 
service medical records are not associated with the claims 
folder.  There is no indication that a search for these 
records was made.  

Additionally, the veteran has submitted a statement from a VA 
examiner which indicates, in pertinent part, that the veteran 
is disabled secondary to severe COPD which is a direct result 
of smoking cigarettes.  However, no examiner has attributed 
this to a nicotine dependence which began in service.  

VA has a duty under 38 U.S.C.A. § 5103(a) (West 1991) to 
advise the claimant of the evidence required to complete an 
application for VA benefits.  Robinette v. Brown, 8 Vet. App. 
69 (1995).  Since the veteran claims that he has lung cancer 
and COPD due to his nicotine dependence which began in 
service, and in order to well ground the claim he needs 
medical evidence that his COPD is not only due to nicotine 
dependence but due to nicotine dependence in service,  the RO 
should provide the veteran an opportunity to obtain a 
statement from his physician that supports his claim of 
service connection for COPD.  

Accordingly, this case is remanded to the RO for the 
following action:

1.  The RO should attempt to obtain the 
veteran's service medical records from 
the National Personnel Records Center and 
associate these records with the claims 
folder.

2.  The veteran should be given an 
opportunity to obtain and submit a 
statement from his VA physician, or any 
other medical professional, indicating 
that his COPD was the result of nicotine 
dependence that began in service.  In 
this regard, the veteran should be 
advised that in order to establish a 
well-grounded claim for service 
connection, he must submit medical 
evidence supporting his contention that 
his COPD is the result of nicotine 
dependence during active service or 
nicotine dependence that was established 
in service.  

3.  In the event a well-grounded claim is 
submitted for COPD due to nicotine 
dependence, the RO should undertake any 
additional action necessary, including 
according the veteran a VA examination 
for this condition.  

4.  Following the completion of the 
foregoing, the RO should review the 
claims file and ensure that all of the 
above-mentioned development has been 
completed in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  

5.  The RO should then review the 
veteran's claim to determine whether it 
may be granted.  If the benefit sought 
remains denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case, to 
include a detailed analysis of the 
reasons for the RO's determination, and 
afforded the appropriate period of time 
in which to respond. 

Thereafter, in accordance with current appellate procedures, 
the claims file, to include all evidence received in 
connection with the requests herein, are to be returned to 
the Board for further appellate review.  The appellant has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


